

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.2

Pilgrim’s Pride Corporation
Limited Duration Waiver Agreement
 
This Limited Duration Waiver Agreement (herein, the “Agreement”) is made as of
October 26, 2008, by and among Pilgrim’s Pride Corporation, a Delaware
corporation (the “Company”), To-Ricos, Ltd., a Bermuda company (“To-Ricos”),
To-Ricos Distribution, Ltd., a Bermuda company (“To-Ricos Distribution”; and
together with To-Ricos, the “Foreign Borrowers”; the Company and the Foreign
Borrowers collectively, the “Borrowers” and individually, a “Borrower”), the
Banks party hereto, and Bank of Montreal, a Canadian chartered bank acting
through its Chicago branch, as administrative agent for the Banks (the “Agent”).
 
Recitals:
 
    A.The Banks currently extend credit to the Borrowers on the terms and
conditions set forth in that certain Fourth Amended and Restated Secured Credit
Agreement dated as of February 8, 2007, as amended, by and among the Borrowers,
the Banks, and the Agent (the “Credit Agreement”).
 
    B.The Company has informed the Banks that the Company was not in compliance
with Section 7.12 (Fixed Charge Coverage Ratio) of the Credit Agreement as of
September 27, 2008 and may not be in compliance with Section 7.8 (Leverage
Ratio) of the Credit Agreement as of September 27, 2008 (such instances of
noncompliance being hereinafter collectively referred to as the “Subject
Default”).
 
    C.The Company has requested that the Required Banks waive the Subject
Default during the period ending November 26, 2008, and the Required Banks are
willing to do so subject to the terms and conditions contained in this
Agreement.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.Incorporation of Recitals; Defined Terms.  The Borrowers acknowledge that the
Recitals set forth above are true and correct in all material respects.  The
defined terms in the Recitals set forth above are hereby incorporated into this
Agreement by reference.  All other capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.
 
2.Amounts Owing.  The Borrowers acknowledge and agree that the principal amount
of Loans, Reimbursement Obligations and L/Cs as of October 24, 2008, is
$284,289,540 ($0 in Bid Loans, $203,245,000  in Revolving Credit Loans, $0 in
Swing Loans, $0 in Bond Reimbursement Obligations, $25,239,727 in the Bond L/C,
$0 in Reimbursement Obligations, and $81,044,540 in issued and currently undrawn
L/Cs), and such amount (together with interest and fees thereon) is justly and
truly owing by the Borrowers without defense, offset or counterclaim.  
 
      3.Limited Duration Waiver.  Subject to the terms and conditions contained
in this Agreement, the Required Banks waive the Subject Default but only for the
period (the “Waiver Period”) beginning October 28, 2008, and ending on
November 26, 2008 (the “Scheduled Waiver Expiration Date”).  The foregoing
waiver shall become null and void on the Scheduled Waiver Expiration Date and
from and after the Scheduled Waiver Expiration Date the Agent and the Banks
shall have all rights and remedies available to them as a result of the
occurrence of the Subject Default as though this waiver had never been granted.
 
         4.Additional Agreements.  The Borrower further agrees that:  
 
    (a)The Agent (or its counsel) and the Banks (or their special counsel) shall
have the right to engage jointly on behalf of the Banks a financial advisor,
selected by the Agent and acceptable to the Required Banks, to review, evaluate
and advise the Agent and the Banks as to the reports, analyses and cash flow
forecasts and other materials prepared by the Company’s financial consultants
relating to the financial condition, operating performance, and business
prospects of the Company and its Subsidiaries and to perform such other
information gathering or evaluation acts as may be reasonably requested by the
Agent or the Required Banks, and the reasonable costs and expenses of such
financial advisor shall be borne by the Company and constitute part of the
Company’s obligations outstanding under the Credit Agreement.  The Company shall
take reasonable steps to make available to such financial advisor and its
representatives such information respecting the financial condition, operating
performance, and business prospects of the Company and its Subsidiaries as may
be reasonably requested and shall make the Company’s financial consultants,
officers, employees, and independent public accountants available with
reasonable prior notice to discuss such information with such financial advisor
and its representatives.
 
    (b)The Company shall provide to the Agent and the Banks a 13-week cash flow
forecast (the “Forecast”) showing projected cash receipts and cash disbursements
of the Company and its Subsidiaries over the following 13-week period, together
with a reconciliation of actual cash receipts and cash disbursements of the
Company and its Subsidiaries from the prior week against the cash flow forecast
previously furnished to the Agent and the Banks and showing any deviations on a
cumulative basis), prepared by the Company and in form and substance, and with
such detail, as the Agent may request.  Each Forecast shall be provided to the
Agent and the Banks no later than 5:00 p.m., Central time, on Wednesday of each
week (beginning October 29, 2008).
 
    (c)The Company shall engage a chief restructuring officer reasonably
acceptable to the Required Banks no later than the 10th Business Day after the
date the Agent provides the Company with a list of potential candidates that
would be acceptable to the Required Banks, but the Company shall have no
obligation to engage any of the potential candidates named on such list and may
engage any other person or firm that is reasonably acceptable to the Required
Banks.  The scope of the chief restructuring officer’s engagement and the
authority granted to such chief restructuring officer must be reasonably
satisfactory to the Required Banks.
 
    (d)No later than October 31, 2008, the Company shall deliver to the Banks a
budget for the 90-day period ending January 31, 2009, in form and substance
satisfactory to the Agent and its financial advisor.
 
    (e)No later than the 5th Business Day after the date the CoBank
Intercreditor Agreement (as defined below) is executed and delivered by the
parties thereto, the Company shall grant to the Agent for the benefit of the
Banks valid, enforceable liens and security interests on all of the collateral
securing the CoBank Credit Agreement (the “CoBank Collateral”), including
without limitation mortgages or deeds of trust on all real property, buildings
and improvements on which CoBank presently has or hereafter obtains a mortgage
or deed of trust (other than IRB Collateral (as defined below)), subject to the
liens and security interests granted to CoBank in such property or permitted
under the CoBank Credit Agreement and the Loan Documents (as defined in the
CoBank Credit Agreement).  In the case of any CoBank Collateral that is subject
or requires a consent or an approval by any person in respect of any industrial
revenue bonds, notes, debentures or similar instruments issued by a governmental
entity (the “IRB Collateral”), the Company shall use its reasonable best efforts
to, as soon as reasonably practical, grant to the Agent for the benefit of the
Banks valid, enforceable liens and security interests on all of such IRB
Collateral securing the CoBank Credit Agreement, including without limitation
mortgages or deeds of trust on all real property, buildings and improvements on
which CoBank presently has or hereafter obtains a mortgage or deed of trust on
such IRB Collateral, subject to the liens and security interests granted to
CoBank in such property or permitted under the CoBank Credit Agreement and the
Loan Documents (as defined in the CoBank Credit Agreement).  The Company shall
pay all taxes, costs, and expenses incurred by the Agent in obtaining and
perfecting such security interests and shall supply to the Agent at the
Company’s cost and expense such board resolutions and other instruments,
documents, certificates, and opinions reasonably required by the Agent in
connection therewith.
 
    (f)During the Waiver Period the Company shall obtain loans under the Credit
Agreement and the Amended and Restated Credit Agreement dated as of
September 21, 2006, among the Company, CoBank, ACB, as Administrative,
Documentation and Collateral Agent for the benefit of the present and future
Syndication Parties and as a Syndication Party, Lead Arranger and Book Manager
thereunder (“CoBank”), Farm Credit Services of America, FLCA, as Co-Arranger and
as a Syndication Party, and the other Syndication Parties party thereto, as
amended, supplemented, restated and otherwise modified from time to time (as so
amended, supplemented, restated and otherwise modified from time to time, the
“CoBank Credit Agreement”), and shall repay loans under the Credit Agreement and
the CoBank Credit Agreement, only on a pro rata basis, determined on the basis
of the undrawn amount of the commitments under each of the two credit agreements
at the close of business in Chicago, Illinois, on September 24, 2008, as stated
in Section 8(f) hereof, until the aggregate undrawn commitments under the Credit
Agreement and the CoBank Credit Agreement are $75,000,000.  Thereafter (i) the
Banks shall have no obligation to extend further credit to the Company under the
Credit Agreement until such time as the aggregate undrawn commitments under the
Credit Agreement and the CoBank Credit Agreement exceed $75,000,000 in which
case the Company may obtain and repay loans under the Credit Agreement and the
CoBank Credit Agreement only on a pro rata basis as described above until the
aggregate undrawn commitments under the Credit Agreement and the CoBank Credit
Agreement are $75,000,000, and (ii) at any time that until the aggregate undrawn
commitments under the Credit Agreement and the CoBank Credit Agreement are
$75,000,000 or less, the Company may obtain loans under the CoBank Credit
Agreement (such loans are referred to as “Additional Loans”) and may repay
Additional Loans without a concurrent repayment of loans under the Credit
Agreement until such time as the aggregate undrawn commitments under the Credit
Agreement and the CoBank Credit Agreement exceed $75,000,000 in which case the
Company may obtain and repay loans under the Credit Agreement and the CoBank
Credit Agreement only on a pro rata basis as described above until the aggregate
undrawn commitments under the Credit Agreement and the CoBank Credit Agreement
are $75,000,000.
 
    (g)The Required Banks hereby consent to the granting by the Company to
CoBank, as agent under the CoBank Credit Agreement, of a security interest in
all Collateral granted to the Agent pursuant to the Third Amended and Restated
Security Agreement Re: Inventory and Farm Products dated as of October 13, 2008,
provided that such security interest shall be subject and subordinate to the
Agent’s security interests therein pursuant to an intercreditor agreement that
provides, among other things, that all of the subordinated liens and security
interests granted by the Company to the parties thereto may not be enforced
without the approval of the holder of the senior liens and security interests in
the same property and that shall otherwise be acceptable in form and substance
to the Agent, between the Agent and CoBank, as agent under the CoBank Credit
Agreement (the “CoBank Intercreditor Agreement”).
 
    (h)The Company agrees that the amounts on deposit in all of its operating
accounts (including without limitation its accounts at Merrill Lynch) will not
exceed at any time the amount needed by the Company and its Subsidiaries for
their operating expenses and liquidity needs in the ordinary course of business.
 
    (i)The Company shall promptly provide any financial information concerning
the Company and its Subsidiaries and their respective businesses that the Agent
or the Required Banks may reasonably request.
 
    5.Waiver Termination.  As used in this Agreement, “Waiver Termination” shall
mean the occurrence of the Scheduled Waiver Expiration Date, or, if earlier, the
occurrence of any one or more of the following events: (a) any Potential Default
or Event of Default under the Credit Agreement, in each case other than the
Subject Default; (b) any failure by the Company for any reason to comply with
any term, condition, or provision contained in this Agreement, including without
limitation the engagement of a chief restructuring officer as required by
Section 4(c) hereof, or in any document signed in connection herewith; (c) any
representation made by the Company in this Agreement or pursuant to it proves to
be incorrect or misleading in any material respect when made; (d) the CoBank
Limited Duration Waiver (as defined in Section 13(b) hereof) shall for any
reason not be or shall cease to be in full force and effect or is declared to be
null and void, or CoBank or any other party to the CoBank Credit Agreement takes
any action for the purpose of terminating, repudiating or rescinding the CoBank
Limited Duration Waiver or any of its obligations thereunder; (e) the Fairway
Limited Duration Waiver (as defined in Section 13(c) hereof) shall for any
reason not be or shall cease to be in full force and effect or is declared to be
null and void, or the Securitization Agent (as defined below) or any other party
to the Amended and Restated Receivables Purchase Agreement dated as of September
26, 1998, among Pilgrim’s Pride Funding Corporation, as Seller, the Company, as
Servicer, Fairway Finance Company, LLC, as Purchaser, the various purchasers and
purchaser agents from time to time party thereto and BMO Capital Markets Corp.,
as Administrator (the “Securitization Agent”), as amended, supplemented and
otherwise modified (as so amended, supplemented and otherwise modified,
the “Receivables Purchase Agreement”), takes any action for the purpose of
terminating, repudiating or rescinding the Fairway Limited Duration Waiver or
any of its obligations thereunder; (f) the CoBank Intercreditor Agreement, or
any part thereof, shall for any reason not be or shall cease to be in full force
and effect or is declared to be null and void, or CoBank, as agent under the
CoBank Credit Agreement, or any other lender under the CoBank Credit Agreement,
takes any action for the purpose of terminating, repudiating or rescinding the
CoBank Credit Agreement or any of its obligations thereunder; or (g) the Company
shall pay any interest on its 8-3/8% Senior Subordinated Notes due 2017 or its
7-5/8% Senior Notes due May 1, 2015.  Upon the occurrence of a Waiver
Termination, the Waiver Period is automatically terminated and the Banks are
then permitted and entitled, with respect to the Subject Default and any other
Event of Default then in existence, under Sections 6.2, 8.2, 8.3, 8.4 and 8.5 of
the Credit Agreement, among other things, to decline to provide additional
credit to the Borrowers, to permanently terminate the Revolving Credit
Commitments, to accelerate the Borrowers’ indebtedness, obligations and
liabilities under the Loan Documents, to require cash collateral for outstanding
L/Cs, and to exercise any other rights and remedies that may be available under
the Loan Documents or applicable law.
 
    6.Limited Waiver and Reservation of Rights.  The Borrowers acknowledge and
agree that immediately upon expiration or termination of the Waiver Period, the
Agent and the Banks have all of their rights and remedies with respect to the
Subject Default to the same extent, and with the same force and effect, as if
the waiver contained herein had not been granted.  The Borrowers will not assert
and hereby forever waives any right to assert that the Agent or the Banks are
obligated in any way to continue to waive the Subject Default beyond the Waiver
Period or to forbear from enforcing their rights or remedies with respect to the
Subject Default after the Waiver Period or that the Agent and the Banks are not
entitled to act on the Subject Default after the occurrence of a Waiver
Termination as if such default had just occurred and the Waiver Period had never
existed.  The Borrowers acknowledge that the Banks have made no representations
as to what actions, if any, the Banks will take after the Waiver Period or upon
the occurrence of any Waiver Termination, Potential Default or Event of Default,
and the Banks and the Agent must and do hereby specifically reserve any and all
rights, remedies, and claims they have (after giving effect hereto) with respect
to the Subject Default and each other Potential Default or Event of Default that
may occur.  
 
    7.Acknowledgement of Liens.  The Company hereby acknowledges and agrees that
all indebtedness, obligations and liabilities of the Borrowers, or any of them,
owing to the Agent and the Banks arising out of or in any manner relating to the
Loan Documents, as well as all Hedging Liability and Funds Transfer and Deposit
Account Liability, shall continue to be secured by liens and security interests
on all of the Collateral pursuant to the Loan Documents heretofore or hereafter
executed and delivered by the Company, and nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for thereby as to the indebtedness, obligations, and liabilities
which would be secured thereby prior to giving effect to this Agreement.
 
    8.Representations and Warranties.  The Borrowers represent and warrant to
the Agent and the Banks that:
 
    (a)each Borrower has full right and authority to enter into this Agreement
and to perform all of its obligations hereunder, and the Company has full right
and authority to grant to the Agent the liens and security interests
contemplated hereby;
 
    (b)this Agreement and the performance or observance by the Borrowers of any
of the matters and things herein or therein provided for do not (i) contravene
or constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon any Borrower or any provision of the organizational
documents (e.g., certificate or articles of incorporation and by-laws) of any
Borrower, or (ii) contravene or constitute a default under any covenant,
indenture or agreement of or affecting any Borrower or any of its Property;
 
    (c)the obligations of each Borrower and the Guarantor under this Agreement
and each of the Loan Documents executed and delivered by it are legal, valid,
enforceable (except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally) and subsisting and not subject to
set-off, defense (other than payment) or counterclaim;
 
    (d)no Potential Default or Event of Default has occurred and is continuing,
other than the Subject Default;
 
    (e)the Company’s indebtedness, obligations and liabilities to the Agent and
the Banks under the Loan Documents constitute “Designated Senior indebtedness”
as defined in the First Supplemental Indenture dated as of January 24, 2007,
between the Company and Wells Fargo Bank, National Association, as Trustee,
relating to the Company’s 8-3/8% Senior Subordinated Notes due 2017;
 
    (f)as of the close of business in Chicago, Illinois on September 24, 2008,
the undrawn amount of all commitments under the CoBank Credit Agreement was
$143,000,000 and the undrawn amount of all Revolving Credit Commitments under
the Credit Agreement was $35,500,000; and
 
    (g)the Company has decided that during the Waiver Period it will not pay any
interest on its 8-3/8% Senior Subordinated Notes due 2017 or its 7-5/8% Senior
Notes due May-1, 2015.
 
    9.Second Liens.  The Required Banks hereby agree that (a) neither the
Security Agreement nor clauses (n) and (q) of Section 7.15 of the Credit
Agreement shall prohibit the liens on the Company’s assets described in Sections
4(e) and (g) of this Agreement, so long as such liens are granted in compliance
with the requirements of said Sections 4(e) and (g), and (b) for purposes of
Section 7.16(i) of the Credit Agreement, the word “Collateral” shall be replaced
by the phrase “Collateral consisting of Inventory”.  
 
    10.Release.  For value received, including without limitation, the
agreements of the Banks in this Agreement, each Borrower hereby releases the
Agent and each Bank, its current and former shareholders, directors, officers,
agents, employees, attorneys, consultants, and professional advisors
(collectively, the “Released Parties”) of and from any and all demands, actions,
causes of action, suits, controversies, acts and omissions, liabilities, and
other claims of every kind or nature whatsoever, both in law and in equity,
known or unknown, which such Borrower has or ever had against the Released
Parties from the beginning of the world to this date arising in any way out of
the existing financing arrangements between the Borrowers and the Banks, and
each Borrower further acknowledges that, as of the date hereof, it does not have
any counterclaim, set-off, or defense against the Released Parties, each of
which each Borrower hereby expressly waives.
 
    11.Loan Documents Remain Effective.  Except as expressly set forth in this
Agreement, the Loan Documents and all of the obligations of the Borrowers
thereunder, the rights and benefits of the Agent and Banks thereunder, and the
liens and security interests created thereby remain in full force and
effect.  Without limiting the foregoing, each Borrower agrees to comply with all
of the terms, conditions, and provisions of the Loan Documents except to the
extent such compliance is irreconcilably inconsistent with the express
provisions of this Agreement.  This Agreement and the Loan Documents are
intended by the Banks as a final expression of their agreement and are intended
as a complete and exclusive statement of the terms and conditions of that
agreement.
 
    12.Fees and Expenses.  The Company shall pay on demand all fees and expenses
(including attorneys’ fees) incurred by the Agent and its counsel, special
counsel to the Banks and counsel to each Bank in connection with this Agreement
and the other instruments and documents being executed and delivered in
connection herewith, and all fees and expenses of counsel to the Agent and
special counsel to the Banks with respect to the credit facilities subject to
the Credit Agreement.
 
    13.Conditions Precedent.  The effectiveness of this Agreement is subject to
the satisfaction of the following conditions precedent:  
 
(a)the Borrowers, the Agent, and the Required Banks shall have executed and
delivered this Agreement, and the Guarantor shall have executed and delivered
its reaffirmation, acknowledgment, and consent in the space provided for that
purpose below, on  or before October 28, 2008;
 
(b)the Agent shall have received a copy of a fully executed limited duration
waiver from the lenders party to the CoBank Credit Agreement and CoBank, as
agent for such lenders, waiving any default under the CoBank Credit Agreement
that is analogous to the Subject Default for a period ending no earlier that the
Scheduled Waiver Expiration Date, which limited duration waiver shall not
contain any other terms or provisions that are not contained in this Agreement
or that are inconsistent with the terms of this Agreement or that are more
favorable to the lenders under the CoBank Credit Agreement than the terms of
this Agreement are favorable to the Banks, and which otherwise shall be in form
and substance reasonably satisfactory to the Agent (the “CoBank Limited Duration
Waiver”), provided that the CoBank Limited Duration Waiver may (x) require the
Company to grant mortgages and deeds of trust to CoBank, as agent under the
CoBank Credit Agreement, on real property and buildings and improvements thereon
that are currently unencumbered so long as not later than the latter of: (i) the
date the CoBank Intercreditor Agreement is executed and delivered by the parties
thereto or (ii) the date the Company grants such mortgages and deeds of trust,
the Company concurrently grants to the Agent a second priority mortgage or deed
of trust thereon, and such limited duration waiver shall be effective, and (y)
allow the Company to obtain Additional Loans and require the Company to repay
Additional Loans as described in Section 4(f) above;
 
(c)the Agent shall have received a copy of a fully executed limited duration
waiver from the lenders party to the Receivables Purchase Agreement and the
Securitization Agent, waiving any default under the Receivables Purchase
Agreement that is analogous to the Subject Default for a period ending no
earlier that the Scheduled Waiver Expiration Date, agreeing to extend the
existing amendments to the Amended and Restated Receivables Purchase Agreement
during the Waiver Period and agreeing to continue to provide credit thereunder
during the Waiver Period, which limited duration waiver shall not contain any
other terms or provisions that are not contained in this Agreement or that are
inconsistent with the terms of this Agreement or that are more favorable to the
lenders under the Receivables Purchase Agreement than the terms of this
Agreement are favorable to the Banks, and which otherwise shall be in form and
substance reasonably satisfactory to the Agent (the “Fairway Limited Duration
Waiver”) and such Fairway Limited Duration Waiver shall be effective;
 
(d)the payment of the current legal fees and expenses referred to in Section 12
above; and
 
(e)payment for the account of the Banks on a pro rata basis of a non-refundable
waiver fee in an amount equal to 0.10% of the Revolving Credit Commitments and
the Bond Letter of Credit.
 
    14.Authorization to Enter into Collateral Documents and Intercreditor
Agreement.  The Required Banks hereby irrevocably authorize the Agent to execute
and deliver (a) such amendments (including an amendment and restatement) to the
Security Agreement or such security agreements, mortgages, deeds of trust and
other instruments as the Agent may deem appropriate to obtain the liens and
security interests contemplated by Section 4(f) of this Agreement (collectively,
the “Additional Security Documents”), and (b) the CoBank Intercreditor Agreement
on behalf of each of the Banks and their Affiliates and the L/C Issuers and to
take such action and exercise such powers under the Additional Security
Documents and the CoBank Intercreditor Agreement as the Agent considers
appropriate, provided the Agent shall not amend Additional Security Documents or
the CoBank Intercreditor Agreement unless such amendment is agreed to in writing
by the Required Lenders.  Each Bank and L/C Issuer acknowledges and agrees that
it will be bound by the terms and conditions of the CoBank Intercreditor
Agreement upon the execution and delivery thereof by the Agent.  Except as
otherwise specifically provided for herein, no Bank (or its Affiliates) or
L/C Issuer, other than the Agent, shall have the right to institute any suit,
action or proceeding in equity or at law for the enforcement of any remedy under
the Additional Security Documents or the CoBank Intercreditor Agreement; it
being understood and intended that no one or more of the Banks (or their
Affiliates) or L/C Issuer shall have any right in any manner whatsoever to
enforce any right thereunder, and that all proceedings at law or in equity shall
be instituted, had, and maintained by the Agent for the benefit of the Banks,
the L/C Issuers, and their Affiliates.  The parties hereto hereby acknowledge
and agree that each of the Additional Security Documents and the CoBank
Intercreditor Agreement shall constitute a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents.
 
    15.Miscellaneous.  By its acceptance hereof, each Borrower hereby represents
that it has the necessary power and authority to execute, deliver, and perform
the undertakings contained herein, and that this Agreement constitutes the valid
and binding obligation of each Borrower enforceable against it in accordance
with its terms.  Any provision of this Agreement held invalid, illegal, or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality, or unenforceability without
affecting the validity, legality, and enforceability of the remaining provision
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties hereto hereby acknowledge and agree that this Agreement shall constitute
a Loan Document for all purposes of the Credit Agreement and the other Loan
Documents.  Unless otherwise expressly stated herein, the provisions of this
Agreement shall survive the termination of the Waiver Period.  This Agreement
may be executed in counterparts and by different parties on separate counterpart
signature pages, each of which constitutes an original and all of which taken
together constitute one and the same instrument.  Delivery of executed
counterparts of this Agreement by telecopy shall be effective as an
original.  This Agreement shall be governed by Illinois law and shall be
governed and interpreted on the same basis as the Credit Agreement.
 
[Signature Pages to Follow]

--


 
 

--------------------------------------------------------------------------------

 

 
This Limited Duration Waiver Agreement is entered into as of the date and year
first above written.
 
 
“Borrowers”

 
 
Pilgrim’s Pride Corporation

 
 
By

 
Its Chief Financial Officer

 
 
To-Ricos, Ltd.

 
 
By

 
Its Executive Vice President, Treasurer and Assistant Secretary

 
 
To-Ricos Distribution, Ltd.

 
 
By

 
Its Executive Vice President, Treasurer and Assistant Secretary

 
Accepted and agreed to.
 
 
Bank of Montreal, as Agent

 
 
By

 
Its Vice President

 
 
BMO Capital Markets Financing, Inc., individually and as Swing Bank

 
 
By

 
Its Vice President

 
 
SunTrust Bank

 
 
By

 
Its Vice President

 
 
U.S. Bank National Association

 
 
By

 
Its Vice President

 
 
Wells Fargo Bank National Association

 
 
By

 
Its Vice President

 
 
ING Capital LLC

 
 
By

 
Its

 
 
By

 
Its

 
 
Credit Suisse, Cayman Islands Branch

 
 
By

 
Its

 
 
By

 
Its

 
 
Bank of America N.A.

 
 
By

 
Its

 
 
CALYON New York Branch

 
 
By

 
Its

 
 
By

 
Its

 
 
Natixis New York Branch

 
 
By

 
Its

 
 
JP Morgan Chase Bank, N.A.

 
 
By

 
Its

 
 
Deutsche Bank Trust Company Americas

 
 
By

 
Its

 
 
By

 
Its

 
 
First National Bank of Omaha

 
 
By

 
Its


--


 
 

--------------------------------------------------------------------------------

 



 
Reaffirmation, Acknowledgement, and Consent of Guarantor
 
The undersigned, Pilgrim Interests, Ltd., a Texas limited partnership (the
“Guarantor”), has executed and delivered a Second Amended and Restated Guaranty
Agreement dated as of February 8, 2007 (the “Guaranty”) to the Banks.  As an
additional inducement to and in consideration of the Banks’ acceptance of the
Limited Duration Waiver Agreement dated as of October 26, 2008 (the “Limited
Duration Waiver”), the Guarantor hereby agrees with the Banks as follows:
 
1.The Guarantor consents to the execution of the Limited Duration Waiver by the
Borrowers and acknowledges that this consent is not required under the terms of
the Guaranty and that the execution hereof by the Guarantor shall not be
construed to require the Banks to obtain the Guarantor’s consent to any future
amendment, modification or waiver of any term of the Credit Agreement except as
otherwise provided in said Guaranty.  The Guarantor hereby agrees that the
Guaranty shall apply to all indebtedness, obligations and liabilities of the
Borrowers to the Banks, the Agent and the L/C Issuers under the Credit
Agreement. The Guarantor further agrees that the Guaranty shall be and remain in
full force and effect.
 
2.All terms used herein shall have the same meaning as in the Limited Duration
Waiver, unless otherwise expressly defined herein.
 
Dated as of October 26, 2008.


 
 
Pilgrim Interests, Ltd.

 
 
By

 
Lonnie A. Pilgrim, as trustee of the Lonnie A. Pilgrim 1998 Revocable Trust
created by agreement dated September 9, 1998, as amended

 
Its General Partner

 
 
By

 
Lonnie Ken Pilgrim

 
Its General Partner

 
 
Who Represent and Warrant that they have Authority to Bind the Partnership




--


 
 

--------------------------------------------------------------------------------

 
